UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-7829



JAMES GUY ARNOLD,

                                              Plaintiff - Appellant,

          versus


JOSHUA L. JARRELL,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-01-
3570)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges. and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Guy Arnold, Appellant Pro Se.       Linda S. Woolf, Kristen
Nichole Nesbitt, GOODELL, DEVRIES, LEECH & GRAY, L.L.P., Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James Guy Arnold appeals the district court’s order denying

relief on his civil action filed pursuant to 42 U.S.C. § 1983

(2000) and 28 U.S.C. § 1332 (2000). We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated by the district court. See Arnold v. Jarrell, No. CA-01-3570

(D. Md. Nov. 12, 2002).      We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2